  

Exhibit 10.3

 

SERVICE CONTRACT

FOR DAIRY PRODUCTS

 

( Ref. MPFI-GWIOL/06-2015/02 )

 

1. Parties

 

This Contract is made this 26th day of June 2015 between:

 

M-Power Food Industries Pte Ltd a company having its principal place of business
at 76 Playfair Road, #03-06 LHK2 Building, 367996 Singapore (the "Service
Provider")

Service Provider's bank:

Oversea-Chinese Banking Corporation Limited

65 Chulia Street, OCBC Centre, Singapore 049513.

Swift: OCBCSGSG

Account number (SGD): 581- 185832-001

 

And

 

Global Win Investments Overseas Ltd a company having its principal place of
business at 678 Weizhou Road, Kuiwen District, Weifang City, Shandong Province,
China (the "Client").

 

2. Background

 

WHEREAS, Service Provider has expertise in the production of formulated dairy
products and is willing to provide technical support services and transfer of
know-how to Client concerning the development of its own production of such
dairy products.

 

WHEREAS, Client desires to obtain technical information, support and know-how
from the Service Provider in order to develop production of the Dairy Products.

 

NOW THEREFORE, the parties, in consideration of the mutual covenants and
agreements to be performed as set forth in this contract, the receipt and
sufficiency of which consideration are hereby acknowledged, hereby agree as
follows.

 

3. Scope of Supply of Services:

 

Transfer of know how producing formulated powdered milk inclusive of products
testing, production training in Singapore and technical maintenance.

 

4. Assignment Prohibited

 

Client's technical information and know-how obtained from Service Provider under
this Contract shall not be assigned, passed or sold to any third party by the
client without the prior written approval of the Service provider, and an
attempted assignment by the Client may, at the sole discretion of the Service
Provider, be sufficient cause for termination of this Contract. In addition,
Service Provider may at its sole discretion terminate this Contract upon a
corporate merger or other consolidation by the Client.

 



 

 

 

Ref. MPFI-GWIOL/06-2015/01

 

5. Technical Information, Know-how

 

(a) Buyer hereby acknowledges that the technical information and know-how
provided by the Seller are the property of the Seller. Buyer hereby agrees to
treat such technical information and know-how as confidential.

 

(b) Buyer shall during the term of this Contract and after termination thereof,
execute such documents as Seller may request from time to time to ensure that
all technical information, know-how, right, title and interest in reside with
Seller.

 

(g) The terms and conditions of this clause 5 shall survive any termination of
this Contract.

 

6. Contract Value and Payment Terms

 

In consideration of all the services and rights supplied to Buyer hereunder as
more fully specified in Item 3 Scope of Supply of Services above, Buyer shall
pay to Seller a total amount of US$3,750,000.00 as per the following schedule:

 

- 1st Oct 15 : 10% - 2nd Nov 15 : 10% - 3rd Dec 15 : 20% - 4th Jan 16 : 20% -
5th Feb 16 : 20% - 6th Mar 16 : 20%

 

7. Implementation Period

 

This Contract shall be implemented within a period of 3 months from April to
June 2015. It may be extended upon agreement between the Seller and the Buyer.

 

8. Relationship of the Parties

 

The relationship of the Buyer to Seller is that of independent contractors, and
neither Buyer nor its employees or agents are employees of the Seller. This
Contract does not constitute a joint venture or grant of a franchise between
Seller and Buyer.

 

9. Merger

 

This Contract constitutes the entire understanding of the parties, all prior
understandings having been merged herein. This Contract may only be amended only
by a writing signed by both parties to this Contract.

 

10. Notices

 

All notices regarding this Contract shall be in writing and shall be deemed
delivered on the earlier date: (1) if sent by e-mail, delivery or mail when
actually received and acknowledged; or (2) 5 days after mailing by certified or
registered mail, return receipt requested.

 

Page | 2

 

  

Ref. MPFI-GWIOL/06-2015/01

 

11. Choice of Law

 

This Contract shall be governed by British law. Furthermore, the parties hereby
agree that any action or proceeding arising out of or relating to this Contract
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce.

 

12. Indemnification of the Seller

 

Client shall defend and indemnify the Service Provider and hold the Service
Provider harmless from any and all claims, damages, and reasonable attorney's
fees and related expenses arising from the use of Service Provider's Technical
Information and Know-How. The provisions of this clause shall survive the
termination of this Contract for a period of two (2) years.

 

13. Execution

 

Each party has read this Contract in its entirety and understands its terms and
consequences. Each of the undersigned hereby represents that he or she has the
authority to enter into this Contract.

 

IN WITNESS WHEREOF the Service Provider and Client have executed this Contract
as of the date first written above.

 

Service Provider: M-POWER FOOD INDUSTRIES PTE. LTD.       Authorized Signatory: 
 [tsig1.jpg]         Date:          26/6/15          

 

Client: GLOBAL WIN INVESTMENTS OVERSEAS LTD       Authorized Signatory:
 [tsig2.jpg]         Date:          

 



Page | 3

 

